                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 JAMES W. TANNEHILL and                          )
 ROBYN L. TANNEHILL,                             )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )    CIV. ACT. NO. 1:20-cv-105-TFM-C
                                                 )
 DENIS S. McDONOUGH,                             )
 Secretary, U.S. Department of Veterans          )
 Affairs, et al.,                                )
                                                 )
        Defendants.                              )

                         MEMORANDUM OPINION AND ORDER

       On May 6, 2021, the Magistrate Judge entered a Report and Recommendation which

recommends “Plaintiffs’ Motion To Stay All Proceedings And Order Directing the Department of

Veterans Affairs and the Guarantee Title Company, LLC To Produce All Records Pertaining To

The Plaintiffs Requested And Being Illegally Withheld In Violation Of The Privacy Act” (Doc.

80, filed 4/2/21) be denied. See Doc. 92. In response, the pro se Plaintiffs’ filed the “Plaintiffs’

Motion to Withdraw that Portion of their Motion to Stay Proceedings Directing the VA and

Guarantee Title Co. to Produce Records Pertaining to Them and Objection to Court Orchestrated

R&R.” See Doc. 98. The Court has reviewed the subject motion, the report and recommendation,

objections, and conducted a de novo review of the relevant case file. For the reasons discussed

below, the objections are OVERRULED and the Report and Recommendation (“R&R”) is

ADOPTED as the opinion of the Court.

       In reviewing the objections and motion to withdraw, the Court finds that Plaintiffs

seemingly have only withdrawn the motion imbedded in the motion to stay, i.e., their request for

an order directing the production of documents listed in the FOIA request. See Doc. 98 at 1.

                                            Page 1 of 3
Further, it seems as those they hope these filings will prompt the Department of Veterans Affairs

to grant their FOIA appeal. Id. The only objection of note is that Plaintiffs object to the Magistrate

Judge filings his R&R when the Defendants never objected to the motion to stay. Id. at 2. There

are otherwise no substantive objections that address the legal analysis contained within the R&R.

       After reviewing the R&R and Plaintiffs’ objection to it, the Court finds that the original

motion to stay (Doc. 80) still merits denial. Though there may not have been any responses filed

by the Defendants that is ultimately not necessary. It is the Court’s sole discretion whether to stay

a case and Plaintiffs’ burden to establish the legally appropriate need for one. Defendants lack of

response either for or opposed to the stay is merely one factor the Court might consider. In the

case at hand, the Court agrees with the conclusion by the R&R that a stay is not warranted. The

fact that Plaintiffs’ attempt to withdraw only a portion of their stay motion does not change the

analysis.

       Therefore, after due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made, the R&R is

ADOPTED as the opinion of this Court. Accordingly, it is ORDERED that “Plaintiffs’ Motion

To Stay All Proceedings And Order Directing the Department of Veterans Affairs and the

Guarantee Title Company, LLC To Produce All Records Pertaining To The Plaintiffs Requested

And Being Illegally Withheld In Violation Of The Privacy Act” (Doc. 80) is DENIED.

“Plaintiffs’ Motion to Withdraw that Portion of their Motion to Stay Proceedings Directing the

VA and Guarantee Title Co. to Produce Records Pertaining to Them and Objection to Court

Orchestrated R&R” (Doc. 98) is OVERRULED to the extent they are objections and DENIED

as moot as to the partial motion to withdraw.

       This case is REFERRED BACK to the Magistrate Judge for further proceedings.



                                             Page 2 of 3
DONE and ORDERED this 7th day of July, 2021.

                                /s/Terry F. Moorer
                                TERRY F. MOORER
                                UNITED STATES DISTRICT JUDGE




                              Page 3 of 3
